Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to applicant’s AFCP 2.0 Claims filed on 02/14/2022 for Application #16/444,143 filed on 06/18/2019 in which Claims 1-3, 5-14, 16-24 are pending.

Status of Claims
Claims 1-3, 5-14, 16-24 are pending, of which Claims 1-3, 5-14, 16-24 are allowable via Examiner’s Amendment.

Applicant’s Most Recent Claim Set of 02/14/2022
Applicant’s most recent amended claim set of 02/14/2022 is considered to be the latest claim set under consideration by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

John Kacvinsky on March 7, 2022.
 
The application has been amended as follows:

In the Claims:

Claim 1: (Currently Amended)
Regarding Claim 1, in Claim 1 Line(s) 12, replace the phrase:
“the set of random numbers responsive to the key generator determining”
with the following:
“the set of random numbers in response to the key generator determining”


Claim 12: (Currently Amended)
Regarding Claim 12, in Claim 12 Line(s) 4, replace the phrase:
“generating a set of random numbers based on the response;”
with the following:
“generating a set of random numbers, by a pseudo-random number generator, based on the response;”

Regarding Claim 12, in Claim 12 Line(s) 5, replace the phrase:

with the following:
“determining co-prime numbers, by a key generator, in the set of random numbers; and”

Regarding Claim 12, in Claim 12 Line(s) 6, replace the phrase:
“generating a key pair using the co-prime numbers,”
with the following:
“generating a key pair, by the key generator, using the co-prime numbers,”

Regarding Claim 12, in Claim 12 Line(s) 9-10, replace the phrase:
“the set of random numbers responsive to the key generator determining”
with the following:
“the set of random numbers in response to the key generator determining”


Claim 22: (Currently Amended)
Regarding Claim 22, in Claim 22 Line(s) 11-13, replace the phrase:
“wherein the generation of the set of random numbers is terminated responsive to the key generator determining co-prime numbers in the set of random numbers.”
with the following:
“wherein the pseudo-random number generator terminates the generation of the set of random numbers in response to the key generator determining co-prime numbers in the set of random numbers.”


Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, 5-14, 16-24 are considered allowable.

The instant invention is directed to a system, a method, and an apparatus for providing asymmetric device attestation utilizing physically unclonable functions (PUFs), pseudo-random numbers, and key generators.

The closest prior art, as recited, David et al. US Patent No. 10,009,325 and Zhu et al. US Patent Application Publication No. 2008/0165956, are also generally directed to various aspects of providing asymmetric device attestation utilizing physically unclonable functions (PUFs), pseudo-random numbers, and key generators.  However, David et al. or Zhu et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claim(s) 1, 12, 22.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claims 1, 12, 22:
Although the combination of David et al. or Zhu et al. teaches utilizing physically unclonable functions (PUFs) of circuitry components of a controller, and a pseudo-random number generator that generates pseudo-random co-prime numbers which are then used by a key generator to generate encryption/decryption keys, David et al. or Zhu et al. fails to teach the generation of a public/private key pair as a manufacturer-specific key pair that is assigned to a verification token manufacturer, and a pseudo-random number generator that terminates the generation of a set of random numbers in response to a key-generator identifying co-prime numbers in the set of random numbers
When combined with the additional limitations found in Claims 1, 12, 22.

Therefore Claims 1-3, 5-14, 16-24 of the instant application are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wheeler et al - US_20190140828: Wheeler et al teaches the attestation of trusted ownership rekeying.
Sinha et al - US_20190020647: Sinha et al teaches an attestation certificate utilizing a public/private key pair.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw, can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498